DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one of the plurality of information processing apparatuses being configured to” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claim is not clearly understood:	
As per claim 2, line 3, it is unclear whether “the barrier communication” is referring to “barrier communication of error information” in claim 1? (i.e. how is “the barrier communication” different from “the barrier communication of error information”)
line 7, it is unclear whether “an error” is related to “error information” in claim 1 (i.e. is it the same error as to “barrier communication of error information”? consistent term should be used with “the” or “said” if they are referring to the same error).
As per claim 3, it has the same deficiencies as claim 2 above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. US Pub 2006/0212868 (hereafter Takayama) in view of Hamamoto et al US Pub 2012/0254881 (hereafter Hamamoto).

As per claim 1, Takayama teaches the invention substantially as claimed including an information processing apparatus effective to execute a parallel job in coordination with other information processing apparatuses, the information processing apparatus comprising: a memory configured to store computer readable instructions; and a processor configured to execute the computer readable instructions cored in the memory (para[0039-0042], FIG. 1, a parallel computer having a multiprocessor, where the processor modules executing programs stored in memory in parallel);

the error information to each of the other information processing apparatuses based on the instruction for the barrier communication (para[0232-0236], FIG. 25, the upon occurrence of a failure, the thread number and synchronization point ID are stored in a given storage area that is shared among processor cores, thus the other processor cores can check and obtain the failure information by reading this shared area).
Takayama does not explicitly teach propagating the error information. 
However, Hamamoto teaches propagating the error information (para[0058-0061], FIG. 5, parallel computer system having a multiple worker node, where process-not-completed notification is received from a worker node to the master node (barrier communication of error information) at worker determination time, and the master node performs a communication to all the worker nodes, where the communication Is the broadcast transmission of extension notification and the correction process time (propagating the error information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamamoto’s teaching to Takayama’s invention in order to reduce synchronization overhead in the execution of the application with a relatively large variation in task process time in each worker node by using the parallel computer system having a very large number of worker nodes, in order to achieve a fast parallel process, by 

As per claim 2, Takayama and Hamamoto teach the information processing apparatus according to claim 1, Takayama further teaches wherein the providing of the instruction is configured to provide the instruction when the barrier communication is not issued in the information processing apparatus (para[0124, 0182, 0229-0234], FIG. 24, program waits for a barrier synchronization completion notification from the parent thread, and if (barrier communication) not receive, then execute failure detection processing).
In addition, Hamamoto teaches the computer readable instructions further comprise, after performing the propagation of the error information, stopping the barrier communication due to an error (para[0060-0061], FIG. 5, after sending process-note-completed notification and master broadcasting barrier communication of error information to all worker nodes, stop the barrier communication until the worker determination time).

As per claim 3, Takayama teaches wherein the computer readable instructions further comprise, when the barrier communication of the error information is issued in any of the other information processing apparatuses, stopping the barrier communication due to an error (para[0123, 0228-0234], when completion of synchronization has not been notified by the parent thread, execute failure detection processing, which stops barrier communication (completion of synchronization)).

As per claim 4, Takayama teaches wherein the computer readable instructions further comprise stopping the barrier communication when the barrier communication of the error information is not issued in the information processing apparatus or any of the other information processing apparatuses (para[0126-0128], when every child thread of completion of synchronization has been notified, the barrier synchronization processing is ended (communication stops)).

As per claim 5, it is an information processing system of claim 1 above, thus it is rejected for the same rationale.

As per claim 6, it is a non-transitory computer-readable storage medium of claim 1 above, thus it is rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195